UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K /A Amendment No. 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 000-52846 RegalWorks Media, Inc. (Exact name of registrant as specified in its charter) Nevada 76-0766174 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) SANTA MONICA, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 323-373-3515 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x or No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oor Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx or No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2013 was $2,510,387 The number of outstanding shares of the registrant’s common stock as of May 15, 2014 was 15,408,484. INCORPORATION BY REFERENCE None 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-K/A to ourAnnual Report on Form 10-K for theyear endedDecember 31, 2013 (the “Form 10-K”), which was originally filed with the Securities and Exchange Commission on May 19, 2014, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-K formatted in eXtensible Business Reporting Language (XBRL): (i) the audited Consolidated Balance Sheet as ofDecember 31, 2013, (ii) the audited Consolidated Statements ofOperations for the years endedDecember 31, 2013 and 2012, (iii) the audited Consolidated Statement of Stockholders' Equity (Deficit) for the period from March 21, 2013 (inception)toDecember 31, 2013, (iv) the audited Consolidated Statement of Cash Flows for the period from March 21, 2013 (inception) to December 31, 2013, and (v) the audited Notes to Consolidated Financial Statements. No other changes have been made to the Form 10-K. This Amendment does not reflect events that have occurred after theMay 19, 2014filing date of the Form 10-K, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegalWorks Media, Inc. Date: May 22 , 2014 By: /s/Marcia Allen Marcia Allen Chief Financial Officer (Principal Financial Officer and AuthorizedSignatory) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/MARCIA ALLEN Chief Financial Officer (Principal Financial Officer) May 22 , 2014 Marcia J. Allen /s/DANE B. WEST Chief Executive Officer (Principal Executive Officer) May 22 , 2014 Dane B. West /s/MAUREEN SMITH Director May 22 , 2014 Maureen Smith 3 INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Articles of Incorporation filed on July 26, 19941 Amendment to Certificate of Incorporation filed on April 22, 19971 Amendment to Certificate of Incorporation filed on May 18, 20051 Amendment to Certificate of Incorporation filed on November 15, 20061 Certificate of Designation1 Bylaws1 Office Lease1 Admark Communications, Inc. Contract1 Marcum Media, LLC Contract1 Creative Intuitions Contract1 4.4-a 2013 Equity Incentive Plan3 InPulse Response Group Agreement1 Professional Marketing Associates Agreement1 Asset Purchase Agreement1 SA Laboratories Policy Requirements and Proposals2 Certificate of Independent Registered Public Accounting Firm Certification of Chief Executive Officer 5 Certification of Chief Financial Officer 5 Certification of Chief Executive Officer 5 Certification of Chief Financial Officer 5 99.1-a Statements of Operations for the ThreeMonths Ended June 30, 2013 and for the Period March 21, 2013 (Date of Inception) Through June 30, 20134 99.1-b Statements of Operations for the ThreeMonths Ended June 30, 2013 and for the Period March 21, 2013 (Date of Inception) Through June 30, 2013 (Audited)4 Pro Forma Combined Consolidated Balance Sheet as of June 30, 2013 (Unaudited)4 99.2-b Pro Forma Combined Consolidated Balance Sheet as of June 30, 2013 (Unaudited)4 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase Exhibit Footnotes 1. Incorporated by reference from the Company's Registration Statement on Form 10filed April 22, 2008. 2. Incorporated by reference from the Company's Registration Statement on Form 10/Afiled June 6, 2008. 3. Incorporated by reference from the Company’s Registration Statement on Form S-8 filed September 23, 2013. 4. Incorporated by reference from the Company’s Registration Statement on Form 8-K/A filed September 30, 2013. 5. Incorporated by reference from the Company’sAnnual Reporton Form 10-K filedMay 19, 2014. 4
